UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING (Check one): oForm 10-K oForm 20-F oForm 11-K xForm 10-Q oForm 10-D oForm N-SAR oForm N-CSR For Period Ended: Setepmber 30, 2011 oTransition Report on Form 10-K oTransition Report on Form 20-F oTransition Report on Form 11-K oTransition Report on Form 10-Q oTransition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I REGISTRANT INFORMATION Bonds.com Group, Inc. Full Name of Registrant Former Name if Applicable 529 5th Avenue, 8th Floor Address of Principal Executive Office (Street and Number) New York, New York 10017 City, State and Zip Code PART II RULE 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule12b-25(b), the following should be completed. (Check box if appropriate.) x (a) The reasons described in reasonable detail in PartIII of this form could not be eliminated without unreasonable effort or expense; x (b) The subject annual report, semi-annual report, transition report on Form10-K, Form20-F, Form11-K, FormN-SAR or FormN-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form10-Q or subject distribution report on Form10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule12b-25(c) has been attached if applicable. PART III NARRATIVE State below in reasonable detail the reasons why Forms10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. The company is unable to file its Quarterly Report on Form 10-Q for the fiscal quarter ended September 30, 2011 without unreasonable effort or expense due to other pressing demands on the company’s management team, as well as the recent departure of our prior Chief Financial Officer who previously had overseen all company filings. The Quarterly Report on Form 10Q is expected to be filed not later than the fifth calendar day following the prescribed due date. PART IV OTHER INFORMATION Name and telephone number of person to contact in regard to this notification John Ryan 946-3997 (Name) (Area Code) (Telephone Number) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If the answer is no, identify report(s). xYesoNo If so: attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. xYesoNo Management anticipates significant changes in our results of operations from the third quarter 2010 and nine months ended September 30, 2010 to the third quarter of 2011 and the nine months ended September 30, 2011, which is the period covered by the subject report.The reasons for the significant changes are growth experienced during the third quarter and the nine months ended September 30, 2011, which resulted in significant increases in our revenues, expenses and other financial results.Among other things, we expect our revenue for the nine months ended September 30, 2011 to be approximately $2,843,000 compared to $2,104,000 for the nine months ended September 30, 2010.For the three months ended September 30, 2011 we expect our revenues to be $1,091,000 compared to $600,000 for the three months ended September 30, 2010. The company expects to incur approximately $12,584,000 in operating expenses for the nine months ended September 30, 2011 compared to $10,152,000.For the three months ended September 30, 2011 the operating expenses are expected to be approximately $3,184,000 compared to $2,416,000 for the three months ended September 30, 2010.In addition, we expect our total stockholder’s equity (deficit) for nine months ended September 30, 2011 to be approximately ($11,422,000) compared to ($7,120,000) for nine months ended September 30, 2010. The Quarterly Report on Form 10Q is expected to be filed not later than the fifth calendar day following the prescribed due date. BONDS.COM GROUP, INC. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. Date November 15, 2011 By /s/ John Ryan John Ryan Chief Financial Officer INSTRUCTION. The form may be signed by an executive officer of the registrant or by any other duly authorized representative. The name and title of the person signing the form shall be typed or printed beneath the signature. If the statement is signed on behalf of the registrant by an authorized representative (other than an executive officer), evidence of the representative’s authority to sign on behalf of the registrant shall be filed with the form. ATTENTION Intentional misstatements or omissions of fact constitute Federal Criminal Violations (See 18 U.S.C. 1001).
